                        Exhibit 10.1


AGREEMENT


THIS AGREEMENT is made and entered into this 4th day of August 2006 and
effective as of the 28th day of July 2006 (the “Effective Date”) by and between
Azur Shell Landing Development II LLC, a Mississippi limited liability company
(“ASLD II”), Azur Holdings, Inc., a Delaware corporation (“AHI”), Azur Shell
Landing Resort Inc., a Mississippi corporation (“ASLR”), Azur International,
Inc., a Nevada corporation (“Azur”), and Forsythe Partners, LLC, a Mississippi
limited liability company (“Forsythe”). Collectively, the above entities are
referred to as the “Parties.”


RECITALS


WHEREAS ASLD II, ASLR, Azur and AHI (the latter by amendment), entered into a
Co-ownership Agreement on or about October 21, 2005 to develop certain real
property located in Gautier, Mississippi, and otherwise known as the “Shell
Landing Development” (“Shell Landing”); and


WHEREAS ASLD II owns certain property within Shell Landing described on the
attached Exhibit A, upon which a condominium project has been proposed to be
constructed, known as “The Islands at Shell Landing” (“Condo Site”); and


WHEREAS ASLD II owns the Condo Site, subject to a Deed of Trust, dated May 4,
2005 held by Olympic Coast Investment, Inc. (“Olympic”) and a Second Deed of
Trust dated November 3, 2005 held by Omicron Master Trust (“Omicron”); and


WHEREAS Forsythe desires to participate in the development of the Condo Site
upon the terms set forth herein; and


WHEREAS the parties desire to memorialize the critical terms of their agreement
intentions regarding the Condo Site, recognizing that additional documents may
be required to be executed by them to finalize the transaction.


WHEREAS The Islands at Shell Landing, LLC (“Islands LLC”) is a Mississippi
limited liability company, which is wholly owned by ASLR, but has no assets,
debts, liabilities or other obligations.


NOW, THERFORE, for and in consideration of Ten ($10.00) Dollars paid by each of
the parties hereto to the other, and in consideration of the mutual promises of
the parties hereto running one to the other, the receipt and sufficiency of
which is hereby acknowledged by each of the parties hereto, it is hereby agreed
as follows.


1. Incorporation of Recitals. The above recitals are incorporated herein by
reference.


2. Ownership of Condo Site. ASLD II and ASLR shall transfer all of their
respective interests in the Condo Site to a Mississippi limited liability
company, “The Islands at Shell Landing, LLC” (“Islands LLC”). A formal real
estate contract memorializing all of the terms of that transfer shall be
prepared and executed by ASLD II, ASLR and Islands LLC within three business
days after this Agreement is executed. ASLD II and ASLR shall deliver at Closing
a warranty deed transferring the Condo Site to Islands LLC.


1

--------------------------------------------------------------------------------


 
3. Purchase of Islands LLC Ownership Interest.


A. In consideration for ASLD II and ASLR transferring the Condo Site to Islands
LLC, ASLD II’s members (currently Crawford Family Limited Partnership and
Naranjo Family Limited Partnership) shall become members of the Islands LLC and
each receive a sixteen and two-thirds percent (16⅔%) ownership interest in, the
Islands, LLC and AHI shall each become Members in, and receive a sixteen and
two-thirds percent (16⅔%) ownership interest in, the Islands, LLC.


B. In consideration for it becoming Member in, and ASLR transferring a fifty
percent (50%) ownership interest in, the Islands, LLC. Forsythe shall:


(1) pay ASLR on the Effective Date the sum of one hundred thousand dollars
($100,000) (“Deposit”). Forsythe agrees that this deposit shall be released to
ASLR and shall be non-refundable, even if this transaction fails to close for
any reason.


(2) pay on or before the Closing Date the additional sum of three million, one
hundred thousand dollars ($3,100,000) (“Balance”), which shall be paid as
follows;


(a) one million, two hundred thousand dollars ($1,200,000) to Omicron;


(b) one million, one hundred ninety thousand dollars ($1,190,000) to Olympic,


(c) three hundred twenty thousand dollars ($320,000) to ASLD II to be
distributed 50% to each member of ASLD II,


(d) one hundred sixty thousand dollars ($160,000) to AHI, and,


(e) two hundred thirty thousand dollars ($230,000) to ASLR.


(3) assume all responsibility and obligations (including financial) to develop
no less than 126 luxury units at the Condo Site. To the extent that funds are
required to develop the Condo Site, Forsythe agrees to provide 100% of such
funding. However, if required by a lending institution, Carl Crawford and AHI
shall each provide a personal guarantee for no more than fifty percent (50%) of
any construction loan obtained.


C. Within five (5) business days after this Agreement is executed, a limited
liability company agreement (“LLC Agreement”) for Islands LLC shall be prepared
setting forth all of the Members’ rights, duties, obligations and other terms,
including but not limited to, the Members and Manager(s) (and their respective
rights and percentages of ownership, majority voting rights, etc.), obligations
of the respective Members for the development of the Condo Site, etc. The
managers of Islands LLC shall be Carl Crawford and a person to be designated by
Forsythe within five business days.


4. Closing. The Closing Date shall be no later than September 1, 2006. If this
transaction fails to close on or before the Closing Date, then (1) the real
estate contract referenced in Section 2 shall terminate, (2) any deed
transferring the Condo Site which has been executed and held in trust by closing
counsel or any third-party shall be destroyed, (3) any LLC Agreement for Islands
LLC shall terminate, (4) ownership of the Condo Site shall remain with ASLD II
and ASLR; and (5) this Agreement shall terminate and be of no further force and
effect. The parties agree that time is of the essence with respect to this
Agreement.


2

--------------------------------------------------------------------------------


 
Upon written request by Forsythe delivered to ASLR and ASLD II before the
Closing Date, accompanied by a contemporaneous nonrefundable payment by Forsythe
to ASLR in the amount of One Hundred Thousand Dollars ($100,000.00) (the
“Extension Payment”) in immediately available funds, Purchaser may delay the
Closing Date until September 25, 2006 (“Extended Closing Date”). The Extension
Payment shall not be credited against the Purchase Price. Any further extension
of the Closing Date must be agreed to in writing by all parties.


5. Modification of Co-ownership Agreement. To the extent this Agreement in any
way differs from, or contradicts, the Co-Ownership Agreement or any amendments
thereto, then the parties agree this Agreement shall control.


6.  Authority. Each person signing below, warrants and represents that he has
the requisite authority to execute this Agreement and bind that respective party
to the terms and conditions set forth herein.


7.  Transfer and Assignment. All the terms, covenants and conditions herein
contained shall be for and shall inure to the benefit of and shall bind the
respective parties hereto and their legal representatives, successors and
assigns, respectively.
 
8.  Attorney’s Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable costs and attorney's fees, including costs and attorney's fees for
any appellate proceedings.


9.  Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


10.  No Assignment. No party may assign nor delegate any of its rights or
obligations hereunder without first obtaining the written consent of every other
party.


11. Amendment. The parties hereto may amend, modify and supplement this
Agreement only in such manner as may be agreed upon by them in writing.


12. Severability. If any provision of this Agreement is determined to be illegal
or unenforceable, such provision will be deemed amended to the extent necessary
to conform to applicable law or, if it cannot be so amended without materially
altering the intention of the parties, it will be deemed stricken and the
remainder of the Agreement will remain in full force and effect.


13. Notices. All notices, demands and acceptances required to be given hereunder
shall be in writing and shall be delivered by hand, mailed by certified or
registered mail, return receipt requested, or delivered by a nationally
recognized overnight delivery service, to the following addresses:


3

--------------------------------------------------------------------------------


 
To ASLD II & Carl Crawford:
3499 Shell Landing Boulevard
 
Gautier, Mississippi 39553
 
Attn: Carl Crawford
   
To ASLR, AHI, Azur:
101 NE 3rd Avenue, Suite 1220
 
Fort Lauderdale, Florida 33303
 
Attn: President
   
Copy To:
Stephen W. Burrow
 
Williams, Heidelberg, Steinberger & McElhaney
 
P.O. Box 1407
 
Pascagoula, MS 39568-1407
   
To Forsythe:
____________________________
 
____________________________
 
Attn: Jake Cantrell, Manager

 
14. Governing Law and Venue. This Agreement shall be construed in accordance
with and governed by the laws of the State of Mississippi. The parties consent
to the jurisdiction of either the U.S. District Court for the Southern District
of Mississippi, Southern Division, or any court of the State of Mississippi
located in Jackson County, Mississippi.


15. Entire Agreement. The parties agree that this Agreement, and the future
agreements identified herein, embodies the entire agreement and understanding of
the parties with respect to the transactions contemplated hereby and supersedes
all prior written or oral commitments, arrangements or understandings between
the parties with respect thereto. There are no restrictions, agreements,
promises, warranties, covenants or undertakings with respect to the transactions
contemplated hereby other than those expressly set forth herein.
 
(THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK)
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Azur Shell Landing Development II LLC


By:
/s/ Carl Crawford
   
Carl Crawford, Manager

 
Azur Shell Landing Resort Inc.
 
By:
/s/ Carl Crawford
   
Carl Crawford, President

 
Azur International, Inc.
 
By:
/s/ Donald Winfrey
   
Donald Winfrey, President



Azur Holdings, Inc.
 
By:
/s/ Donald Winfrey
   
Donald Winfrey, President

 
Forsythe Partners, LLC
 
By:
/s/ Jake Cantrell
   
Jake Cantrell, one of its Managers

 
5

--------------------------------------------------------------------------------

